

117 S1620 IS: Save the Liberty Theatre Act of 2021
U.S. Senate
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1620IN THE SENATE OF THE UNITED STATESMay 13, 2021Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo direct the Secretary of the Interior to convey to the city of Eunice, Louisiana, certain Federal land in the State of Louisiana, and for other purposes.1.Short titleThis Act may be cited as the Save the Liberty Theatre Act of 2021.2.DefinitionsIn this Act:(1)CityThe term City means the city of Eunice, Louisiana.(2)MapThe term map means the map entitled Jean Lafitte National Historical Park and Preserve, Proposed Boundary Revision and Disposal, numbered 467/168813, and dated December 2020.(3)SecretaryThe term Secretary means the Secretary of the Interior.3.Land conveyance(a)Conveyance authorityThe Secretary shall convey to the City, by quitclaim deed and without consideration, all right, title, and interest of the United States in and to the parcels of land described in subsection (b).(b)Description of landThe parcels of land referred to in subsection (a) are lots 5 and 6, less the north 27 feet of lot 5, Block 22, of the Original Townsite of Eunice, Louisiana, generally depicted as Proposed Disposal Area on the map.(c)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the National Park Service.4.Boundary adjustmentsOn the conveyance to the City of the land described in section 3(b), the boundary of the Jean Lafitte National Historical Park and Preserve shall be adjusted to exclude—(1)the conveyed land; and(2)lots 7 and 8 of the Original Townsite of Eunice, Louisiana, generally depicted as Non-NPS in Current Boundary on the map.